Per Curiam.  On June 25, 1997, we delivered an opinion reversing the conviction of appellant Michael Glen Branch and remanding the case to the trial court. Mr. J. F. Atkinson, Jr., has filed his motion for an award of an attorney’s fee as appointed counsel in this appeal. We note that an earlier motion was filed by Mr. R. Paul Hughes, III, in which an attorney’s fee was also sought as appointed counsel. It was not made apparent in either motion that appellant was represented by two attorneys in this appeal. We previously awarded a fee of $850 to Mr. Hughes. We now award an additional fee of $500 to Mr. Atkinson. The lesser award does not reflect an opinion that Mr. Hughes should receive a greater fee than Mr. Atkinson, but rather that the court was not aware that another motion for a fee would be filed when it granted the earlier award.  So that this situation does not reoccur in the future, we direct that in cases where co-counsel have been appointed for an indigent defendant, such co-counsel must submit their applications for fees jointly or at the same time.